MAG Silver Corp. February 29, 2008 For Immediate ReleaseNR#08-05 MAG SILVER & PEÑOLES ANNOUNCE INTERSECTION OF JUANICIPIO VEIN AND RESULTS FROM VALDECAÑAS Vancouver, B.C…MAG Silver Corp. (TSX: MAG) (AMEX: MVG) (“MAG”)and Industrias Peñoles S.A.B. DE C.V. (“Peñoles”) on behalf of Minera Juanicipioarepleased to announce that drill hole 17P targeted on the Juanicipio Vein has intersected the vein over 60 centimetres at 651 metres down hole.The vein is visually described as a banded and crystalline quartz vein with visible silver, lead, zinc and iron sulphides. Assay results are pending. This intersection is approximately 150 metres down dip from the intersection in Hole JI-01, the first hole into the Juanicipio Vein. This hole confirms the continuity and the presence of a second important vein on the Juanicipio Joint Venture. A second hole isin progress (18P) and is planned to intersect the vein at the same depth as in Hole 17P and 200 metres to the west. The Juanicipio Vein is located almost 1,000 metres south of the Valdecañas Vein. Assay results from the Valdecañas Vein have also been received for Holes GY and GZ.These holes are on the most westerly section G and were targeted to intersect the vein near the top of the high grade gold silver zone.Hole GZ intersected 1.4 metres (true width) of 769 grams per tonne (g/t) (22.4 ounces per ton (opt)) silver, 2.11 g/t gold with minimal values of lead and zinc.Hole GY intersected 0.7 metres of 121 g/t (3.5 opt) silver and 0.61 g/t gold. These intersections combined show the high grade silver gold zone to have a vertical height of almost 500 metres (see table below). Drilling is continuing on sections U and I on the Valdecañas Vein.In addition a drill is operating on the Juanicipio Vein. Hole # From To Width Silver Silver Gold Lead Zinc True Width metres g/t opt g/t % % metres JI-07-GY Valdecañas Vein 553.45 554.15 0.70 121 3.5 0.61 0.00 0.01 0.69 JI-07-GZ Valdecañas Vein 549.45 551.00 1.55 769 22.4 2.11 0.04 0.09 1.46 JI-17P Juanicipio Vein 651.45 652.05 0.60 Assays Pending 0.54 (See longitudinal section attached and www.magsilver.com for diagrams). About the Joint Venture The roughly 8,000 hectare Juanicipio property is located in Zacatecas State, Mexico just outside the mining town of Fresnillo. The Fresnillo mine area has been in continuous production since the 1500’s and today is host to the worlds’ largest producing silver mine operated by Peñoles. The Peñoles/MAG Juanicipio Joint Venture lies 5 kilometres west from the principal production head-frame of the Fresnillo Mine and 1.5 kilometres west from the Saucito Vein, currently undergoing preproduction development with construction of a 600 metre shaft and a 2,200 metre decline.MAG and Peñoles are now operating the delineation and exploration program through their joint venture company, Minera Juanicipio S.A. DE C.V. Quality Assurance and Control: The samples are shipped directly in security sealed bags to ALS-Chemex Laboratories preparation facility in Guadalajara, Jalisco, Mexico (Certification ISO 9001). Samples shipped also include intermittent standards and blanks. Pulp samples are subsequently shipped to ALS-Chemex Laboratories in North Vancouver, Canada for analysis. Two extra pulp samples are also prepared and are analyzed (in progress) by SGS Laboratories (Certification ISO 9001) and Inspectorate Laboratories (Certification ISO 9001) (or other recognized lab). The bulk reject is subsequently sent to CIDT (Center for Investigation and Technical Development) of Peñoles in Torreon, Mexico for metallurgical testing where a fourth assay for each sample is analyzed and a calculated head grade is received on the basis of a concentrate balance.The CIDT also does a full microscopic, XRF and XRD mineralogical analysis. Qualified Person: Dr. Peter Megaw, Ph.D., C.P.G., has acted as the qualified person as defined in National Instrument 43-101 for this disclosure and supervised the preparation of the technical information in this release. Dr. Megaw has a Ph.D. in geology and more than 20 years of relevant experience focussed on silver and gold mineralization, and exploration and drilling in Mexico. He is a certified Professional Geologist (CPG 10227) by the American Institute of Professional Geologists and an Arizona registered geologist (ARG 21613). Dr. Megaw is not independent as he is a Director and Shareholder of MAG and is a vendor of one project, other than Juanicipio, whereby he may receive additional shares. Dr. Megaw is satisfied that the results are verified based on an inspection of the core, a review of the sampling procedures, the credentials of the professionals completing the work and the visual nature of the silver and base metal sulphides within in a district where he is familiar with the style and continuity of mineralization. About Peñoles (www.penoles.com.mx) Industrias Peñoles S.A.B. DE C.V. and its subsidiaries make up one of Mexico’s largest industrial conglomerates. Since its founding in 1887, this group has been engaged in the sustainable exploitation of non-renewable natural resources.
